Citation Nr: 0321980	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-02 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for bilateral ankle 
disorder, to include as secondary to pes planus.

3.  Entitlement to service connection for bilateral knee 
disorder, to include as secondary to pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Konya, Associate Counsel


REMAND

On February 11, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain records from each health 
care provider the appellant identifies 
(except where VA has already made 
reasonable efforts to obtain the 
records from a particular provider).  
If these records can't be obtained and 
we don't have affirmative evidence that 
they don't exist, inform the appellant 
of the records that we were unable to 
obtain, including what efforts were 
made to obtain them.  Also inform the 
appellant that we will proceed to 
decide the appeal without these records 
unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.

2.  Ask the appellant to provide 
information as to the dates of any 
treatment for the claimed feet, ankles 
and knees disorders at any VA medical 
facility, including his treatment at 
the Brooklyn and Manhattan VA Medical 
Centers.  All identified treatment 
records from any reported VA medical 
facility not already contained within 
the claims file should be obtained and 
associated with the file, including but 
not limited to all notes, discharge 
summaries, consults, medications, lab 
findings, imaging (X-Ray, MRI, CT 
scan), procedures, and problem 
list/confirmed diagnoses.  If the 
search for the above records has 
negative results, the claims file must 
be properly documented with information 
obtained from the VA facilities 
specifically indicating that these 
records could not be obtained.

3.  Only after the development 
described above has been completed, 
make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded the following examination: 
(a) The veteran should be scheduled to 
undergo a VA examination, conducted by 
an orthopedist, to evaluate the nature, 
severity, and etiology of the claimed 
bilateral pes planus, bilateral ankle 
disorder, and bilateral knee disorder.  
If no such disorders are currently 
found, the examiner should so indicate.  
The Development Unit should send the 
claims folder to the examiner for 
review.  The claims folder must be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted in order to 
render the veteran's diagnoses 
regarding his feet, ankles and knees.  
The examiner should review all of the 
veteran's medical records and history, 
including but not limited to his 
service medical records, the April 1953 
pre-induction examination, the March 
and July 1954 service medical 
notations, and the August 1954 service 
medical report.  Following an 
examination of the veteran and a review 
of his medical records and history, the 
VA specialist should render an opinion 
as to whether it is at least as likely 
as not that bilateral pes planus 
existed prior to the veteran's entrance 
into the service, including 
consideration of the notations in the 
April 1953 pre-induction examination.  
Additionally, the examiner should 
render an opinion as to whether it is 
at least as likely as not that the 
veteran's pes planus was permanently 
aggravated/increased in disability 
during his service, and whether such 
increase was due to the natural 
progress of the disease.  Furthermore, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not that the claimed pes planus, 
bilateral ankle disorder, and bilateral 
knee disorder were first manifested or 
incurred during the veteran's active 
service, became manifest to a 
compensable degree within a one year 
period of his discharge from service, 
or are otherwise related to his active 
service.  Lastly, the VA specialist 
should render an opinion as to whether 
it is at least as likely as not that 
the claimed bilateral pes planus, 
bilateral ankle disorder, and/or 
bilateral knee disorder are related to 
any post-service event(s) or diseases 
(including the pes planus), or have 
been aggravated thereby.  If the 
etiology or status of the veteran's 
disorders are attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
disorders.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.
  
4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





